Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Takamatsu (JP2007283746A). Takamatsu teaches: An undercut processing mechanism which is fitted to a molding die [Fig. 1, #1] for forming a molded product [Fig. 1, #10] having an undercut portion and which includes a molding core  for forming the undercut portion [Fig. 12, shows molding core and undercut portion in the upper part of pin 22], which mechanism comprises: an inclined pin [Fig. 12, #22] movable in a first direction inclined relative to a die opening direction of the molding die at the time of removal of the molded product from the die, to allow the removal of the molding core from the undercut portion; and a guide section [guide sleeve of [0023] and Fig. 12, #23 and sliding plate [0024] Fig. 12, #31] configured to guide the movement of the inclined pin.
The prior art of record does not reasonably, disclose, teach, or suggest the inclined pin has a slide portion slidable in contact with the guide section; and the guide section is so shaped as to contact the slide portion over an entire stroke of the inclined pin so that the first direction of movement of the inclined pin can be regulated, and is so shaped as to have a bending rigidity higher in a particular direction of the slide portion, compared to a bending rigidity in other directions of the slide portion, and is so shaped to have the bending rigidity higher in a first direction in which a load and a bending moment concentrate in the slide portion than the bending rigidity in a second direction, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743